DETAILED ACTION
This is in response to applicant's communication filed on 03/11/2021, wherein:
Claim 1-17 and 21-23 are pending.
Claim 1, 11, 13-14, 16-17, and 21 are amended.
Claim 22-23 are new.
Claim 18-20 are cancelled.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a computer storage medium”, a non-statutory subject matter. In the non-transitory computer storage medium” to overcome the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-2, 8-9, 14-15, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US 20190037338 A1) in view of Edge et al. (US 20180324740 A1, “Fischer” hereinafter).

Regarding claim 1, Edge discloses an assistance data transmission method (Fig. 2 discloses method for sending assistance data), comprising: 
acquiring, by a Location Management Function, LMF, entity, assistance information related to a Beidou satellite positioning system (Fig. 2 step 209 and par. 0063 disclose LMF acquiring NRPPa information –i.e. assistance information, the reference is further indicate location determination is related to Beidou system in par. 0030), and 
sending the assistance information for UE location calculation to a base station (Fig. 2 step 210-211 and par. 0064 disclose sending assistance information to UE through gNB 101). 
However, the reference is silent on details about (1) calculating assistance information for UE location calculation, wherein the assistance information for UE location calculation comprises differential assistance (2) sending the assistance information for UE location calculation to a base station through broadcasting
Fischer discloses calculating assistance information for UE location calculation (par. 0069 – “LMF 184 may encode location assistance data and optionally cipher the encoded location assistance data and send the encoded and optionally ciphered location assistance data to a gNB 111 or an ng-eNB”), wherein the assistance information for UE location calculation comprises satellite differential assistance data (table 12 indicates differential assistance data); and sending the assistance information for UE location calculation to a base station through broadcasting (par. 0069 – “LMF 184 may encode location assistance data and optionally cipher the encoded location assistance data and send the encoded and optionally ciphered location assistance data to a gNB 111 or an ng-eNB (e.g. using NRPPa) for broadcast to UEs 102”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Edge, and have assistance information broadcasted, as taught by Fischer because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to broadcast assistance information for location determination.

Regarding claim 2, the combined teaching of Edge and Fischer discloses the method according to claim 1, wherein the assistance information for UE location calculation further comprises an Identity of Global Navigation Satellite System, GNSS ID, and an Identity of Space Based Augmentation System, SBAS ID (Fischer – par. 0145-0146 disclose assistance data comprising GNSS-ID and SBAS-ID), the combined teaching would be obvious for the same reason indicated in claim 1.

Regarding claim 8, Edge discloses a satellite differential assistance data transmission method (Fig. 2 discloses method performed by LMF for sending assistance data wherein the assistance information is a satellite differential assistance data as indicated in par. 0038), comprising: 
receiving assistance information for UE location calculation (Fig. 2 step 209 and par. 0063 disclose LMF receiving NRPPa information –i.e. assistance information).
However, the reference is silent on details about wherein the assistance information comprises differential assistance data; and broadcasting or updating a positioning system message according to the 
Fischer discloses wherein the assistance information comprises differential assistance data (table 12 indicates the differential assistance data); and broadcasting or updating a positioning system message according to the assistance information, wherein the positioning system message carries the differential assistance data (par. 0069 – “LMF 184 may encode location assistance data and optionally cipher the encoded location assistance data and send the encoded and optionally ciphered location assistance data to a gNB 111 or an ng-eNB (e.g. using NRPPa) for broadcast to UEs 102”; table 12 discloses broadcast including differential assistance data).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Edge, and have assistance information broadcasted, as taught by Fischer because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide adequate information for location determination.

Regarding claim 9, the combined teaching of Edge and Fischer discloses the method according to claim 8, wherein the assistance (Fischer – par. 0145-0146 disclose assistance data comprising GNSS-ID and SBAS-ID), the combined teaching would be obvious for the same reason indicated in claim 1.

Regarding claim 14, Edge discloses a positioning method, comprising: 
receiving a positioning system message wherein the positioning system message comprises assistance information for User Equipment, UE, location calculation (Fig. 2 step 210-211 and par. 0038, 0064-0065 disclose UE receiving assistance information for location calculation); and 
determining location information of a UE according to the positioning system message (Fig. 2 step 214-217 and par. 0065-0067 disclose determining location of UE wherein the location is determined based on the assistance data as indicated in par. 0038 – “It is noted that in some embodiments, at least part of the positioning functionality (including derivation of a UE 105's location) may be performed at the UE 105 (e.g., using signal measurements obtained by UE 105 for signals transmitted by wireless nodes such as gNBs 110 and ng-eNB 114, and assistance data provided to the UE 105, e.g. by LMF 120)”).

Fischer discloses the assistance information comprises differential assistance data (table 12 indicates the differential assistance data).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Edge, and have assistance information broadcasted, as taught by Fischer because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide adequate information for location determination.

Regarding claim 15, the combined teaching of Edge and Fischer discloses the method according to claim 14, wherein the assistance information further comprises an Identity of Global Navigation Satellite System, GNSS ID, and an Identity of Space Based Augmentation System, SBAS ID (Fischer – par. 0145-0146 disclose assistance data comprising GNSS-ID and SBAS-ID), the combined teaching would be obvious for the same reason indicated in claim 1.

Regarding claim 17, the scope and content of the claim recites satellite differential assistance data transmission apparatus for performing (Edge – Fig. 2 – LMF 120 which is a server containing processor and memory component for executing the method of claim 1).

Regarding claim 21, the scope and content of the claim recites a computer storage medium for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 22, the scope and content of the claim recites a satellite differential assistance data transmission apparatus for performing the method of claim 8, therefore, being addressed as in claim 8. Further limitation regarding to a memory and a processor configured to invoke the program instructions stored in the memory are well known in the art since the method of claim 8 is performed by LMF (Edge – Fig. 2) which is a server.

Regarding claim 23, the scope and content of the claim recites a satellite differential assistance data transmission apparatus comprising memory and processor component (Edge – Fig. 2 – mobile device 105 which is known to have processor and memory component) for performing the method of claim 14, therefore, being addressed as in claim 14 above.

Allowable Subject Matter
Claim 3-7, 10-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/DUNG HONG/
Primary Examiner, Art Unit 2643